Name: Commission Regulation (EC) No 2878/95 of 13 December 1995 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R2878Commission Regulation (EC) No 2878/95 of 13 December 1995 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton Official Journal L 301 , 14/12/1995 P. 0021 - 0022COMMISSION REGULATION (EC) No 2878/95 of 13 December 1995 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cottonTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 (1), Having regard to Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (2), as last amended by Regulation (EC) No 1553/95, and in particular Article 2 (4) thereof, Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (3), and in particular Article 11 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EC) No 150/95 (5), and in particular Article 13 (1) thereof, Whereas Article 7 (1) of Commission Regulation (EEC) No 1201/89 (6), as last amended by Regulation (EC) No 2064/95 (7), includes the time limit for lodging the aid application, Article 9 (2) includes the time limit for lodging an application for supervised storage and Article 11 includes the time limit by which the ginning plants must notify the quantities of unginned cotton produced; whereas the second paragraph of Article 5 (3) of that Regulation sets out the consequences should an aid application be lodged late; whereas the time limits indicated above make it difficult to comply with the time limit laid down in Article 5 (3) of Regulation (EC) No 1554/95 for paying the aid; whereas, in the interest of the operators concerned, the time limits laid down in Article 7 (1), Article 9 (2) and Article 11 of Regulation (EEC) No 1201/89 should be brought forward as much as possible without, however, disturbing trade in the sector concerned; Whereas Article 7 (2) of Regulation (EEC) No 1201/89 lays down that where an application for aid is lodged before the application for supervised storage is made, a security is to be lodged; whereas, with effect from 1 February 1995 Article 13 (2) of Regulation (EEC) No 3813/92 amends the value in ecus of certain prices and amounts so as to neutrilize the effects of abolishing the correction factor of 1,207509 which affected until 31 January 1995 the conversion rates used for agriculture; Whereas the new values in ecus of the amounts concerned are established since 1 February 1995 in accordance with the rules laid in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 (8), as last amended by Regulation (EC) No 1053/95 (9); Whereas a value rounded to the nearest whole number should be fixed for the security laid down in Article 7 (2) of Regulation (EEC) No 1201/89; Whereas the amendment made to Article 12 (1) (b) of Regulation (EEC) No 1201/89 by Regulation (EC) No 2064/95 was incorrectly transported in certain language versions; whereas for reasons of clarity the entire text of that point (b) should be replaced with a new text incorporating the subsequent amendments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1201/89 is amended as follows: 1. The second subparagraph of Article 5 (3) is replaced by the following: 'However, if the aid application is lodged: - between 1 and 15 April of the marketing year for which the aid is applied for, the aid granted shall be that valid on the preceding 31 March, less 50 %, - after 15 April of the said marketing year, the aid application shall be rejected.` 2. In Article 7 (1) '30 April` is replaced by '31 March`. 3. In Article 7 (2) 'ECU 10` is replaced by 'ECU 12`. 4. In Article 9 (2) '30 April` is replaced by '31 March`. 5. In Article 11 '20 May` is replaced by '20 April`. 6. Article 12 (1) (b) is replaced by the following: '(b) that the contracts lodged fulfil the conditions laid down in Article 10, in particular compliance with the minimum price and the proportional nature of any adjustment thereto. A reduction of the agreed price can be considered disproportional only if the reduction indicated in the contract to take account of the difference in the length or grade of the cotton fibre delivered compared to those parameters for cotton of standard quality is clearly unreasonable in terms of the real depreciation in value of the cotton delivered.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1995. For the Commission Franz FISCHLER Member of the Commission